SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
310
CAF 10-01172
PRESENT: SMITH, J.P., FAHEY, CARNI, LINDLEY, AND GORSKI, JJ.


IN THE MATTER OF MICHAEL KAPUSCINSKI,
PETITIONER-RESPONDENT-RESPONDENT,

                     V                                             ORDER

GISELLE JELLETT, RESPONDENT-PETITIONER-APPELLANT.


MELVIN & MELVIN, PLLC, SYRACUSE (ELIZABETH A. GENUNG OF COUNSEL), FOR
RESPONDENT-PETITIONER-APPELLANT.

WALTER J. BURKARD, DEWITT, FOR PETITIONER-RESPONDENT-RESPONDENT.

KELLY M. CORBETT, ATTORNEY FOR THE CHILDREN, FAYETTEVILLE, FOR BRAYDIN
K. AND BRENTEN K.


     Appeal from an order of the Family Court, Onondaga County (Martha
E. Mulroy, J.), entered August 4, 2009 in a proceeding pursuant to
Family Court Act article 6. The order, inter alia, granted sole
custody of the parties’ children to petitioner-respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court